DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-2, and 5 are drawn to a presence or absence of vehicle control map data at a position that represents a particular intersection and judges whether or not the vehicle control map data exists for a given section on the route by comparing position information with respect to the nodes in the route and position information representing the intersection regions. These claims are drawn to searching in a route (i.e. from stored route search map data) for a particular intersection having a position that can be judged to match a position within the intersection region by comparing map data between positional information These claims are geared towards obtaining data stored in a management table.
Group II: Claims 3-4, drawn to producing a management table wherein intersection for each of the plurality of intersections are identified based on a width of a road approaching the intersection and a width of a road exiting the intersection, wherein data with respect to the vehicle control map data that corresponds to each of the intersection regions are added to the management table. These claims are geared towards inputting (i.e. adding/deleting) map data in a management table based on the identified intersection regions.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature, since the management production method of Groups I and II are different. 
Group I comprises a management table that includes position information representing an intersection region, information representing presence or absence of vehicle control map data at a position corresponding to an intersection (See Fig. 2 and para 0010,), and searching in the route for a particular intersection having a position that can be judged to match a position within the intersection region based on a comparison of position information (Fig. 3). The technical feature of Group I consists of obtaining data stored in a management table, while the technical feature Group II consists of producing a management table by adding/deleting data based on identified intersection regions (para 0012-0013). The management production method of Group I includes obtaining information from a management table while the management production method of Group II includes managing the management table by adding/deleting information based on identified intersection regions.

Conclusively, Groups I and II do not share a technical feature. Therefore, unity of invention is said to be lacking “a priori” between the invention of Group I and the invention of Group II. In other words, since no technical feature is shared between the claimed inventions, we can conclude that unity of invention is not present without the need to consult the prior art.

Due to the complexity of the restriction requirement, the restriction is being mailed.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669




/RAMI KHATIB/Primary Examiner, Art Unit 3669